Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/27/2022 have been fully considered but they are not persuasive. 
Applicant argues on pages 7-8 of the remark that Jang and Park do not teach the features recited in claim 1, as follows: “wherein the displayed external device screen is the same as a screen being displayed on the external device; and control display of a pointer corresponding to the remote control device according to the pointer display mode, wherein the pointer display mode is determined based on the control data received from the external device indicating whether the external device is able to be controlled by the remote control device”.
The examiner’s responses: since Applicant emphasizes on page 8 of the remarks that  based on the control data received from the external device indicating whether the external device is able to be controlled by the remote control device, on the other hands Applicant admits that (in light of the spec. [0006]) a user can control the external device connected to the display device through a remote control device (for example, a remote controller) that remotely controls the display device. In this case, when a pointer (for example, a mouse cursor) of an external device and a pointer (for example, a remote control pointer) of display device are displayed at the same time, so the problem is the two pointers which are not disclosed in claim 1.
The examiner encourages Applicant to schedule an interview.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-11, 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a pointer" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "a pointer" in line 10.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jang, US 2015/0301777 A1, Applicant admittance in light of the spec. [0006] and further in view of Park et al., US 2013/0088332 A1, hereinafter Park.

Claim 1. 
Jang teaches a display device (see Jang fig. 4) comprising: a user input interface configured to receive a signal from a remote control device (see Jang [0015] discloses the input unit may receive a display location of the indicator object and a manipulation command from a mobile apparatus or a remote controller which is connectable to the display apparatus) associated with the display device; a wireless communication interface configured to receive control data and image data from an external device (see Jang [0127] discloses the sync signal may be generated in various forms according to a wireless communication method which is applied between the display apparatus 100 and the glasses apparatuses 30-1, 30-2. For example, the sync signal may be generated in a form of RF signal or IF signal, or may be generated in the form of data packet according to Bluetooth, WiFi, ZigBee, IEEE, and other various wireless communication standards); a display (see Jang fig. 4 #430); and 
Jang is silent regarding “a controller configured to cause the display to display an external device screen based on the received image data, wherein the displayed external device screen is the same as a screen being displayed on the external device (see Park #500 in fig. 5); and control display of a pointer corresponding to the remote control device according to a pointer display mode, wherein the pointer display mode is determined based on the control data received from the external device ((Applicant admits that (in light of the spec. [0006]) a user can control the external device connected to the display device through a remote control device (for example, a remote controller) that remotely controls the display device) also see Park at [0097] that discloses the remote controller 510 can serve as a relay station for forwarding an IR code value received from the multimedia device 500 to the STB indicating whether the external device is able to be controlled by the remote control device” (see [0098-0099] of Park).
However, Park teaches at [0096] the wireless communication unit 514 is designed to communicate with an arbitrary external device. In particular, according to one embodiment, an RF module 514a is designed to perform data communication with a multimedia device 500, and an IR module 514b is designed to perform infrared communication with an external electronic device 530 (for example, an STB). [0097] therefore, it is possible to realize the remote controller 510 so that the remote controller 510 can serve as a relay station for forwarding an IR code value received from the multimedia device 500 to the STB 530. See figs. 5 and 19 below:

    PNG
    media_image1.png
    587
    440
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    412
    518
    media_image2.png
    Greyscale



Claim 11 is rejected with similar reasons as set forth in claim 1, above.

Claim 3. 
Jang does not teach the display device according to claim 1, wherein the controller is configured to control the display to operate in a mode in which the pointer of the remote control device is transparently displayed based on the control data indicating that the external device is able be controlled by the remote control device. 
Park teaches at [0178] an indicator 1101 shown in FIG. 25 is designed such that one selected from among transparency, a shape, and a color of the indicator 1101 is different.
Thus, it would have been obvious to one of ordinary skill in the art to combine the teachings of Park into teachings of Jang in order to provide a controller to control information indicative of the function of the electronic device, obtain the code value stored in memory after receiving a first signal selecting the function, and transmit a second signal including the code value through a second interface coupled to a remote controller.

Claim 4. 
the display device according to claim 1, wherein the controller is configured to control the display to operate in a mode in which the pointer of the remote control device is transparently displayed based on a cursor of the external device is being included in the displayed external device screen and the external device being able to controlled by the remote control device. [0015] discloses a method for controlling a multimedia device comprises a step of displaying at least one of first graphic image indicative of at least one function of an electronic device from first source or second graphic image indicative of at least one function of the electronic device from second source, wherein the first graphic image is displayed in a first area of a screen and the second graphic image is displayed in a second area, a step of receiving a first signal selecting the function, a step of obtaining a code value corresponding to the selected function, and a step of transmitting a second signal including the code value through a first link that is coupled to a remote controller, wherein the electronic device is coupled to the multimedia device for displaying images on a screen of the multimedia device and wherein a cursor on the screen is activated when the cursor is located in the first area and the cursor on the screen is deactivated when the cursor is located in the second area.

Claim 5. 
Park teaches the display device according to claim 1, wherein, a shape of the pointer of the remote control device is displayed differently based on whether the external device is able to be controlled by the remote control device. See figs. 24 #1001, 25  #1101, 26 #1201, 27 #1304. It would have been obvious to one of ordinary skill in the art to recognize implementing different shape of pointers would be useful for selecting of different item within a display area and this scenario may be considered as a design choice.

Claim 6. 
Park teaches the display device according to claim 1, wherein, a display transparency of the pointer of the remote control device is higher based on the external device being able to be controlled by the remote control device than when the external device is not able to be controlled by the remote control device. See [0052] in a case in which a TV is connected to devices to be controlled using a universal remote controller via a high definition multimedia interface (HDMI), information regarding kinds, names, and model names of the devices is transmitted from the devices to the TV. Upon receiving the information regarding the devices, the TV may be connected to an external server so that the TV can automatically receive IR information corresponding to the respective devices. In this case, it is not necessary for a user to register the devices. Of course, the device connected to the TV via the HDMI or a cable may not transmit the above-mentioned information, or errors may occur, according to circumstances. The following solutions described in paragraph B) and C) may solve the above problems. [0053] B) Hybrid Technology [0054] In a case in which the TV is connected to a STB, the TV displays identification information of at least one STB manufacture or cable station that can be selected by a user. For example, in a case in which the number of enterprises providing a related service in Korea is three (for example, QOOK TV, BTV, and UPLUS), an option for selecting one of the three enterprises is provided. At this time, in a case in which the user selects a specific enterprise, the TV automatically receives an IR table corresponding to a remote controller of the corresponding enterprise from an external server. [0055] C) User Input Method [0056] The technology described in paragraph B) may not be used due to change of networking environment 

Claim 7. 
Park teaches the display device according to claim 1, wherein the pointer display mode is changed according to a position of the pointer of the remote control device. See figs. 24 #1001, 25  #1101, 26 #1201, 27 #1304. It would have been obvious to one of ordinary skill in the art to recognize implementing different pointers within a display area because of different selections on display area.

Claim 8. 
Park teaches the display device according to claim 7, wherein the controller is configured to control the display to operate in a mode in which the pointer of the remote control device is transparently displayed based on the pointer being located on the displayed external device screen. See figs. 24 #1001, 25  #1101, 26 #1201, 27 #1304. It would have been obvious to one of ordinary skill in the art to recognize implementing different level of transparency within a display area and this scenario may be considered as a design choice.

Claim 9. 
Park teaches the display device according to claim 8, wherein, the pointer of the remote control device is displayed with higher transparency when the pointer is located on the displayed external device screen than when the pointer is located outside of the displayed external device screen. See figs. 24 #1001, 25  #1101, 26 #1201, 27 #1304. It would 

Claim 10. 
Park teaches the display device according to claim 7, wherein the pointer display mode is a first mode when the pointer is located outside of the displayed external device screen; 
a second mode when the pointer is located on the screen and the external device is able to be controlled by the remote device; and 
a third mode when the pointer is located on the displayed external device screen and the external device is not able to be controlled by the remote control device. See figs. 24 #1001, 25  #1101, 26 #1201, 27 #1304.
The examiner believes figs. 24-26 illustrates the three modes of the pointer with respect to the displayed external device #901 (fig. 23) that illustrated in figs. 24-26. 
Claims 13-20 are rejected with similar reasons as set forth in claims 3-10, respectively, above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVID AMINI whose telephone number is (571)272-7654. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVID A AMINI/P.E., D.Sc., Art Unit 2613